Title: From George Washington to Samuel Huntington, 27 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Qrs Novr 27th 1780
                        
                        I have the honor to introduce to Your Excellency The Chevalier De Chatellux Major General in the French army.
                            I was happy in the opportunity which his journey this way afforded me, of making the acquaintance of a Gentleman as
                            eminent in the literary world as distinguished for military merit and for the social qualities. The personal knowlege I
                            have acquired of him, confirms me in the sentiments with which his reputation had impressed me—and induces me to recommend
                            him particularlly to Your Excellency’s esteem. I have the honor to be With perfect respect Sir Yr most Obedt & hum.
                            St
                        
                            Go: W—n
                        
                    